Title: To George Washington from Thomas Johnson, 28 June 1774
From: Johnson, Thomas
To: Washington, George



Sir
Annapolis [Md.] 28 June 1774

I take the Freedom to inclose you the Resolutions of our general Committee for the Province on the Bills respecting the Massachusetts Governmt and the Act for blocking up the Harbour of Boston—If our general Scheme of Conduct should be adopted by the Congress I think even so strict an Assocation will be kept by the people of Maryland with good Faith I have sanguine Hopes that your Colony will readily join in effectual Measures—I am sorry to hear that your abrupt Dissolution has thrown you into Difficulties about Officers Fees we have unhappily been for some Time much embarrassed about the Fees of Office here and as you may remember have had some Controversial Pieces on the Subject I preserved a paper which contains the last no Answer having been yet given to it and inclose it you as indeed I would all on the Subject if I had them not from any Opinion the Matter may not be as well handled in Virginia as with us but from an Apprehension that any Thing on the Subject which may tend to an Investigation of the Truth will at this Time be agreeable to you. I have strong Expectations from

pensylvania but have heard Nothing material from New York. I am sir Your most obedt Servant

Ths Johnson Junr

